          Case 1:20-cr-00521-CM Document 113 Filed 03/19/21 Page 1 of 1




                                                                March 19, 2021
Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

BY ECF
                                                                Re:     United States v. James Cahill
                                                                        20 Cr. 521 (CM)
Dear Judge McMahon:

                As the Court is aware, defendant James Cahill (“Cahill”) is currently at liberty on a
fully secured $500,000 Appearance Bond that contains several conditions including home detention
with location monitoring and travel restrictions. By this letter, Cahill respectfully requests
permission to travel to his son’s home in Franklin Lakes, New Jersey on Easter Sunday, April 4, 2021,
from the hours of 3:00 pm to 8:00 pm to celebrate Easter with his children and grandchildren. Only
family members will be present at the gathering. His son’s home is only twenty minutes from
Cahill’s residence and the exact address has already been provided to the government and Pretrial
Services (“Pretrial”). The government, by Assistant United States Attorney Jason Swergold,
consents to this application. Pretrial, by United States Pretrial Services Officer Andrew Abbott,
does not consent pursuant to Pretrial’s policy not to consent to travel for social reasons for defendants
on home detention.

                Thank you for Your Honor’s consideration of this request.

                                                Very truly yours,

                                                Sanford Talkin
                                                Sanford Talkin

cc:     AUSA Danielle Sassoon
        AUSA Jun Xiang
        SAUSA Laura de Oliveira
        USPTO Andrew Abbott
